Case 1:20-cv-01005-SOH Document 24             Filed 03/26/21 Page 1 of 1 PageID #: 428




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


THE ESTATE OF JERRY F. ROGERS,
DECEASED; PERSONAL REPRESENTATIVE,
CHERYL ROGERS, both as ADMINISTRATOR
OF THE ESTATE OF JERRY F. ROGERS,
DECEASED and INDIVIDUALLY ON BEHALF
OF THE STATUTORY HEIRS, JERI LYNN
ROGERS GANDY; MELISSA KAY ROGERS
WILLIAMS; AND JAMES F. ROGERS                                                   PLAINTIFFS

v.                                  Case No. 1:20-cv-1005

DAVITA INC. d/b/a DAVITA SOUTH
ARKANSAS DIALYSIS                                                              DEFENDANT

                                          ORDER

       Before the Court is Plaintiffs’ Motion to Dismiss pursuant to Federal Rule of

Civil Procedure 41(a)(2). ECF No. 16. Plaintiffs have advised the Court that they no longer

wish to pursue this cause of action and ask the Court to dismiss the case. Upon consideration,

the Court finds that the motion should be and hereby is GRANTED. The above case is hereby

DISMISSED WITHOUT PREJUDICE, with the condition that if the matter is refiled Plaintiff

will be ordered to pay any additional costs and reasonable attorney’s fees that Defendant

incurs as a result of refiling.

       IT IS SO ORDERED, this 26th day of March, 2021.

                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         Chief United States District Judge
